FILED
                                                                                                                               DALLAS COUNTY
                                         05-19-00736-CV                                                                        6/1   9/2019 4:03
                                                                                                                                     FELICIA PITRE
                                                                                                                                                   PM

                                                                                                                               DISTRICT CLERK

                                                                                                                         Shelia Bradley

                                        CAUSE NO.             DC-18-08570

IN RE:                                                        §
PETITION OF REWARDSTYLE,                                                    IN   THE DISTRICT  FILED INOF
                                                                                               COURT
                                        INC.,                 §                          5th COURT OF APPEALS
                                                              §                                 DALLAS, TEXAS
                   Petitioner,
                                                              §                              6/20/2019 5:41:45 PM
                                                              §              DALLAS        COUNTY,    TEXAS
                                                                                                   LISA MATZ
VS.                                                                                                  Clerk
                                                              §
                                                                             95th   JUDICIAL DISTRICT
                                                              §
SHOPSTYLE, INC.            AND POPSUGAR, INC.
                                                              §

                                                              §
                  Respondents.




                                         NOTICE OF APPEAL
         Pursuant to Texas Rule of Appellate Procedure 25.1, ShopStyle, Inc. (“ShopStyle”),


Respondent     in the above-styled case,       hereby ﬁles        this   Notice of Appeal.        ShopStyle desires to


appeal from the decision that denies          its   special   appearance—the Court’s “Final Order Denying

Special Appearances and Granting Rule 202 Petition” and “Findings of Fact and Conclusions of


Law,” both signed on        May   31, 2019.     This    is   an interlocutory appeal permitted by TEX. CIV.


PRAC.    & REM. CODE §         51.014(a)(7).


         The appeal   is   taken from the 95th Judicial District Court in Dallas County in the above-


styled case.   This   is   an accelerated appeal pursuant to TEX. R. APP. P. 28.1(a), but                      it is   not a


parental rights termination case or a child protection case as              deﬁned    in   TEX.   R.   APP.   P. 28.4.


         ShopStyle appeals     this case to the Fifth        Court 0f Appeals in Dallas, Texas.
Dated: June 19, 2019                        Respectfully Submitted,


                                            /s/Razvan Ungureanu
                                            Razvan Ungureanu
                                            State Bar N0. 24085630
                                            razvan@skv.com
                                            Lee L. Kaplan
                                            State Bar N0. 11094400
                                            lkaplan@skv.com
                                            SMYSER KAPLAN & VESELKA, LLP
                                            700 Louisiana, Suite 2300
                                            Houston, Texas 77002
                                            Telephone: (7 1 3) 22 1 -2300
                                            Fax: (713) 221-2320


                                            Quyen L. Ta (Admitted Pro Hac          Vice)
                                            QTa@bsﬂlp.com
                                            Sean P. Rodriguez (Admitted Pro Hac Vice)
                                            SRodriguez@bsﬂlp.com
                                            BOIES SCHILLER FLEXNER LLP
                                             1999 Harrison   Street, Suite   900
                                            Oakland, California, 94612
                                            Telephone: (5 1 0) 874- 1 000
                                            Facsimile: (510) 874-1460


                                            Attorneysfor Respondent ShopSlyle Inc.




                                CERTIFICATE OF SERVICE

       Ihereby certify that 0n June 19, 2019, a true and correct copy of the foregoing instrument
has been served 0n all counsel of record in the above-referenced matter Via electronic service.

                                                    /s/ Razvan Ungureanu
                                                  Razvan Ungureanu